Case 2:20-cv-13134-LVP-RSW ECF No. 153, PageID.5294 Filed 07/14/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  TIMOTHY KING, et al.,

                 Plaintiffs,
  v.                                                Case No. 20-13134
                                                    Honorable Linda V. Parker
  GRETCHEN WHITMER, et al.,

                 Defendants,

  and

  CITY OF DETROIT,
  DEMOCRATIC NATIONAL
  COMMITTEE and MICHIGAN
  DEMOCRATIC PARTY, and
  ROBERT DAVIS,

             Intervenor-Defendants.
  ______________________________/

                               OPINION AND ORDER

        On July 14, 2021, counsel for Plaintiffs’ counsel filed an emergency motion

asking the Court to release the video of the July 12 hearing in this matter. (ECF

No. 152.) Counsel argues that “[t]hroughout our history, the open courtroom has

been a fundamental feature of the American judicial system.” (Id. at Pg ID 5286

(quoting Brown & Williamson Tobacco Corp. v. FTC, 710 F.2d 1165, 1177 (6th

Cir. 1983).) The Court in fact threw the virtual doors to the July 12 proceeding

wide open—far wider than could have been accommodated had the hearing been
Case 2:20-cv-13134-LVP-RSW ECF No. 153, PageID.5295 Filed 07/14/21 Page 2 of 2




conducted in person. As counsel notes in the motion, more than 13,000 people

watched live, “viewing the proceedings just as they were conducted.” (ECF No.

152 at Pg ID 5287.) As to counsel’s suggestion that the video is needed to prepare

a supplement brief, attorneys routinely prepare such briefs following a hearing

without video or audio recordings of the proceedings and often without a

transcript.

       For these reasons,

       IT IS ORDERED that the emergency motion (ECF No. 152) is DENIED.


                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE
 Dated: July 14, 2021




                                         2
